Pope, Presiding Judge,
concurring specially.
Although I agree with the majority’s conclusion, I write separately because the majority opinion simply states that the Hills were not adversely affected, without focusing on the crucial question: Will the Hills be bound by this ruling in the underlying litigation?
Charles Davis d/b/a Davis Poultry Company contracted with Cagle’s to supply crews of chicken catchers for Cagle’s chicken farm. Davis provided transportation for his employees in vans, several of which he obtained from Cagle’s in early May 1993. The Hills’ decedent was killed while riding in one of these vans, and the Hills sued both Davis and Cagle’s. Although we do not have the record in that underlying case, the Hills’ theory in their wrongful death suit can be inferred from the pleadings and arguments of counsel in this case: the Hills assert that both Davis and Cagle’s should be liable, because Davis was acting as Cagle’s agent. And in support of this agency theory, the Hills have consistently taken the position that Davis had not actually bought the vans from Cagle’s at the time of the accident. Indeed, the trial court’s ruling on the ownership issue came in the form of a ruling denying the Hills’ motion for directed verdict and granting Grange’s cross-motion for directed verdict on the same issue.
Thus, to say the Hills are not aggrieved or adversely affected by *899the ruling on ownership because of their status as co-defendants in a declaratory judgment action is unhelpful. Morgan v. Miller, 191 Ga. App. 803 (383 SE2d 183) (1989) and Stonica v. State Farm &c. Co., 198 Ga. App. 717 (402 SE2d 553) (1991) focused not on the appealing party’s status, but at the reality of their situations. In Morgan, the declaratory judgment plaintiffs were defendants in an underlying wrongful death suit, and they brought the declaratory judgment action to determine whether the wrongful death action belonged to the decedent’s child or parents. The trial court ruled the child had the right to bring the action, and we held the wrongful death defendants were not “aggrieved” and could not appeal the decision because their liability for the alleged wrongful death was not affected by who the action belonged to. 191 Ga. App. at 804.
A case more similar to this one was Stonica, a declaratory judgment action brought by an insurance company against its insured and the plaintiff in an underlying tort action against the insured. The insured failed to answer, and the court entered a default judgment against him. The plaintiff in the underlying action sought to appeal, but we held he could not appeal the entry of a default judgment against his co-defendant in a declaratory judgment action because he was not bound by it, and thus was not adversely affected by it. 198 Ga. App. at 717.
Similarly, the Hills are not adversely affected because they are not bound by the ruling they seek to challenge. The Hills are not precluded from relitigating the question of who owned the van, since the court’s determination that Davis owned it was not essential to the ultimate judgment in their favor.2 See Kent v. Kent, 265 Ga. 211, n. 2 (452 SE2d 764) (1995); Restatement, 2d, Judgments, § 27. And this will generally be the case when a ruling before or during the trial goes against a party but the ultimate judgment is in that party’s favor. See Restatement, 2d, Judgments, §§ 27 (h) & 28 (a) (“[T]he availability of review for the correction of errors has become critical to the application of preclusion doctrine. If review is unavailable because the party who lost on the issue obtained a judgment in his favor, the general rule of [issue preclusion] is inapplicable by its own terms.”).
Accordingly, I agree that the Hills’ appeal is properly dismissed.
I am authorized to state that Judge Johnson joins in this special concurrence.
*900Decided August 5, 1997.
Steven K. Leibel & Associates, Steven K. Leibel, Carol L. Wilkerson, for appellants.
Ellis & Easterlin, George M. Peagler, Jr., Harper & Barnes, Russ F. Barnes, Bentley, Karesh & Seacrest, Karsten Bicknese, Robin Y. Fink, Althea L. Buafo, for appellees.

 Apparently, Grange had to provide coverage unless Davis (a) owned the van in early May, and (b) failed to call the insurance agent to have the van added to his policy. As the jury found that Davis did call the insurance agent to have the van added to his policy, the trial court’s determination that Davis owned the van in early May was not essential to the judgment against Grange.